      Case 1:18-cv-08481-AKH-SDA Document 57 Filed --------·-·-
                                                   04/07/21 -Page
                                                                -
                                                                  1 of 1   -
                                                                               ----- - -
                                                                                           ----


                                                 USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC#: _ _ ____,_ _ _ ,
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                          ~~!~ FI~-~D:            4/t /doc) \   .1
MAIL AMERICA COMMUNICATIONS, INC.,
                   Plaintiff,                                        18   CIVIL 8481 (AKH)

                 -against-                                                 JUDGMENT

WORLD HEALING CENTER CHURCH, INC.,
                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Amended Order & Opinion dated April 7, 2021, Plaintiffs motion for

summary judgment and an evidentiary preclusion order is granted. Judgment is entered for

Plaintiff against Defendant in the amount of $2,993,221.74, plus interest accruing after August

31, 2018 at the rate of 4% per annum on the unpaid outstanding balance of the Promissory Note,

in the amount of $311,295.06, plus costs of suit and reasonable attorney's fees, and exclusive of

any accelerated or unmatured late fees or penalties; accordingly, the case is closed.


Dated: New York, New York
       April 7, 2021



                                                                      RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:

                                                                      ~
